 

t

 

AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations

 

  
 
     
 

 

 

UNITED STATES DISTRICT COURT

 

 

 

    

 

MAY 21 2021
SOUTHERN DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA _ JUDGMENT IN A CRE SETS en

 

(For Revocation of Probation of
Vv (For Offenses Committed On or After November 1, 1987)

LONNIE RICHARD HIPPS (1) ° . Case Number: 15CR0277-CAB

RAPHAELLA FRIEDMAN, FEDERAL DEFENDERS, INC.
Defendant’s Attorney

REGISTRATION NO. 44398298

CJ -

THE DEFENDANT:

admitted guilt to violation of allegation(s) No. 1-3

L] was found guilty in violation of allegation(s) No. - after denial of guilty.

 

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number Nature of Violation
1 ny21, Failure to participate in drug aftercare program
__ nv, Failure to report change in residence/employment
3 nv8, Failure to be truthful and/or follow instructions

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 6 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence; or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant’s economic circumstances.

May 21. 20 )

Date of Imposition of Sentence

 

 

HON, Cathy Ann Bencivengo
UNITED STATES DISTRICT JUDGE

 
 

AO 245D (CASD Rev. 01/19) Judgment in a Criminal Casé for Revocations

 

|

| DEFENDANT: LONNIE RICHARD HIPPS (1) ] Judgment - Page 2 of 6

CASE NUMBER: 15CR0277-CAB
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
FOUR (4) MONTHS.

oo

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
C] at A.M. on

 

 

Li as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

CL] on or before

L] as notified by the United States Marshal.

C1 as notified by the Probation or Pretrial Services Office.

RETURN

I have executed this judgment as follows:

al

Defendant delivered on , i to

 

, with a certified copy of this judgment.

 

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL

15CR0277-CAB
 

AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

 

DEFENDANT: LONNIE RICHARD HIPPS (1) Judgment - Page 3 of 6
CASE NUMBER: 15CR0277-CAB

. SUPERVISED RELEASE
Upon release from imprisonment, the defendant will be on supervised release for a term of:
36 MONTHS (AS TO COUNT 2), .

. MANDATORY CONDITIONS

1. The defendant must not commit another federal, state or local crime.

2. The defendant must not unlawfully possess a controlled substance.

3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.

(JThe above drug testing condition is suspended, based on the court's determination that the defendant poses a low
risk of future substance abuse. (check if applicable)

4. [LIThe defendant must make restitution in accordance with 18 U.S. C §§ 3663 and 3663A or any other statute authorizing
a sentence of restitution. (check if applicable)

5. [The defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
L]The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if
applicable)

7. LThe defendant must participate in an approved program for domestic violence. (check if applicable)

The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.

15CR0277-CAB

 
 

 

AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

 

DEFENDANT: LONNIE RICHARD HIPPS (1) Judgment - Page 4 of 6
CASE NUMBER: 13CR0277-CAB

STANDARD CONDITIONS OF SUPERVISION

As part of the defendant’s supervised release, the defendant must comply with the following standard conditions of
supervision. These conditions are imposed because they establish the basic expectations for the defendant’s behavior
while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the
court about, and bring about improvements in the defendant’s conduct and condition.

1. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
hours of their release from imprisonment, unless the probation officer instructs the defendant to report to.a different probation
office or within a different time frame.

2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
as instructed.

3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
getting permission from the court or the probation officer.

+4. The defendant must answer truthfully the questions asked by their probation officer.

5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
probation officer at least 10 days before the change. If notifying the probation officer in advance is not possible due to
unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware ofa change or
expected change,

6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
' permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
View, .

7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full-
time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is not possible
due to unanticipated circumstances, the defendant must notify the probation officer within'72 hours of becoming aware of a
change or expected change.

8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. Ifthe defendant
knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without
first getting the permission of the probation officer.
9. Ifthe defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours,
10. The defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (.e.,
anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
as nunchakus or tasers). :

11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
informant without first getting the permission of the court.

12. If the probation officer determines the defendant poses a risk to another person (including an organization), the probation
officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
The probation officer may contact the person and confirm that the defendant notified the person about the risk.

13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.

15CRO0277-CAB

 
 

AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

 

DEFENDANT: * LONNIE RICHARD HIPPS (1) Judgment - Page 5 of 6
CASE NUMBER: 15CR0277-CAB

if

SPECIAL CONDITIONS OF SUPERVISION

Submit your person, property, house, residence, vehicle, papers, [computers (as defined in 18 U.S.C. Sec.
1030(e)(1)), other electronic communications or data storage devices or media,] or office, to a search
conducted by a United States Probation Officer, Failure to submit to a search may be grounds for
revocation of release. The officer must warn any other occupants that the premises may be subject to
searches pursuant to this condition. An officer may conduct a search pursuant to this condition only when
reasonable suspicion exists that the offender has violated a condition of his supervision and that the areas
to be searched contain evidence of this violation. Any search must be conducted at a reasonable time and
in a reasonable manner.

Participate in a program of drug or alcohol abuse treatment, including urinalysis or sweat patch testing
and counseling, as directed by the probation officer. Allow for reciprocal release of information between
the probation officer and the treatment provider. May be required to contribute to the costs of services
rendered in an amount to be determined by the probation officer, based on ability to pay.

Be prohibited from opening checking accounts or incurring new credit charges or opening additional lines
of credit without approval of the probation officer.

Provide complete disclosure of personal and business financial records to the probation officer as
requested.

Not engage in any employment or profession involving fiduciary responsibilities.

Notify the Collections Unit, United States Attorney’s Office, of any interest in property obtained, directly
or indirectly, including any interest obtained under any other name, or entity, including a trust, partnership
or corporation until the fine or restitution is paid in full.

Notify the Collections Unit, United States Attorney’s Office, before transferring any interest in property
owned, directly or indirectly, including any interest held or owned under any. other name, or entity,
including a trust, partnership or corporation.

Shall not associate with any member, prospect, or associate of the Satanas, or any other gang, or club

with a history of criminal activity, unless given permission by the probation officer.

The probation officer may order at their disctetion a residential drug treatment program if violations
occur,

15CR0277-CAB

 
 

AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

 

DEFENDANT: LONNIE RICHARP HIPPS (1) Judginent - Page 6 of 6
CASE NUMBER: 15CR0277-CAB
RESTITUTION
The defendant shall pay restitution in the amount of $723.35 unto the United States of America.

The restitution shall be paid through the Clerk, U. 8. District Court. Payment of restitution shall be
forthwith. During any period of incarceration, the defendant shall pay restitution through the Inmate
Financial Responsibility Program at the rate of 50% of the defendant’s income, or $25.00 per quarter,
whichever is greater. The defendant shall pay the restitution during his supervised release at the rate of
$100.00 per month. These payment schedules do not foreclose the United States from exercising all legal
actions, remedies, and process available to it to collect the restitution judgment.

Restitution is to be paid to the following victims and distribution is to be made on a pro rata basis:

Mission Federal Credit Union $723.35 As maintained by the U. 8. Attorney’s Office.

Unless restitution has been paid, the defendant shall notify the Clerk of the Court and the United States

Attorney’s Office of any change in the defendant’s mailing or residence address, no later than thirty (30)

days after the change occurs.

The Court has determined that the defendant does not have the ability to pay interest. It is ordered that:
The interest requirement is waived.

if

if

15CR0277-CAB

 
